Citation Nr: 0616931	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-35 619	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION


The veteran had active military service from July 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for PTSD. 


FINDINGS OF FACT

1.  Correspondence mailed to the veteran was returned to the 
Board by the United States Postal Service in June 2006 
because the veteran was deceased. 

2.  Documentation from the Social Security Administration 
confirms that the veteran died on December [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2006, the Board mailed the veteran a letter responding 
to a request for information.  The letter was returned to the 
Board by the United States Postal Service in June 2006.  
Notations on the envelope indicated that the letter was 
returned because the addressee, the veteran, was 
"deceased."  The Board subsequently attempted to obtain a 
copy of the death certificate from the RO, but was told that 
none was on file.  However, information obtained from the 
Social Security Administration's Death Index (SSDI) shows 
that the veteran died on December [redacted], 2004.  The veteran's 
social security number was used in conducting the SSDI 
search.  In light of the above, the Board finds that these 
documents provide sufficient verification of the veteran's 
unfortunate demise during the pendency of the appeal.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


